Order entered February 22, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00224-CR

                                 JORGE SUAREZ, Appellant

                                                   V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 11
                                  Dallas County, Texas
                          Trial Court Cause No. MA10-72305-N

                                            ORDER
        On January 14, 2013, this Court ordered the Dallas County Clerk to file, within fourteen

days, a supplemental record containing the information and the attachments that were filed with

appellant’s motion for new trial. We ordered the court reporter to file the reporter’s record

within thirty days. To date, we have not received either record.

        Accordingly, we ORDER the Dallas County Clerk to file, within TEN DAYS of the date

of this order, a supplemental record containing the information filed in this case and the

attachments to appellant’s motion for new trial.

        We ORDER Vearneas Faggett, official court reporter of the County Criminal Court No.

11, to file the reporter’s record, including all exhibits, within FIFTEEN DAYS of the date of

this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to John

Warren, Dallas County Clerk; Dallas County Clerk, Criminal Records Division; Vearneas

Faggett, official court reporter, County Criminal Court No. 11; and to counsel for all parties.



                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE